Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3  of U.S. Patent No. 10,878,949. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as presented are broader in scope than the patented claims. With regards to the remaining claims: Claim 2 of the immediate application is similar to claim 4 of the U.S. Patent, claims 3 and 4 are both similar to claim 1, and claims 5-19 are respectively similar to claims 5-19. 

Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming the rejections noted above with regards to double patenting. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, either alone or in combination, fails to teach or suggest, in view of the claim as a whole, a plurality of greyscale pixel values of the augmented image as a deterministic function of each corresponding one of a plurality of density values of raw sensor data of the one of the training set of medical scans. The closest prior art includes D1 D1 [US 2019/0279009 A1] and D2 [GB 2,457,022 A], each provided in the IDS. [D1, [0044]] D1 teaches the convolution neural network is used in which the training data may be augmented for random shift in brightness, gamma, or hue values.[D1, [0044]] D1 teaches the convolution neural network is used in which the training data may be augmented for random shift in brightness, gamma, or hue values. [D2, Page 1, Statement of Invention, Page 3, Paragraph 1 and 7] D2 aches the identification and classification of lesions on a medical image using a training of a fuzzy inference system using a plurality of training medical images and validated results for those images. D2 teaches the transmitting of the medical image data, being the scan image in the application phase for analysis. This may be downloaded over a network or by removable disc. D2 teaches trained fuzzy inference system being utilized to classify the one or more candidate lesions using the model. D2 teaches the communication interface for allowing data to be transferred between computer systems. As shown in Figure 2, a computer system consists of a display device. The transfer of data between the two systems allows for the client device to display the processed data. Finally, D2 see Page 2, 3rd to last paragraph, teaches a greyscale image is presented having a resolution. None of the prior art of record, however, teaches, in view of the claim as a whole, a plurality of greyscale pixel values of the augmented image as a deterministic function of each corresponding one of a plurality of density values of raw sensor data of the one of the training set of medical scans.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661